



EXHIBIT 10.1



December 14, 2014






Ashford Hospitality Limited Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: Douglas A. Kessler




Re:
Purchase of Interest (the “Interest”) of PRISA III Investments, LLC (the
“Seller”) in PIM Highland Holding LLC (the “Company”) by Ashford Hospitality
Limited Partnership (the “Buyer”)





Ladies and Gentlemen:


This letter (the “Letter Agreement”) sets forth the binding agreement of the
parties hereto for the purchase of the Interest by Buyer from Seller (the
“Transaction”). Terms capitalized in this letter and not otherwise defined shall
have the meanings ascribed to such terms in that certain Limited Liability
Company Agreement (the “LLC Agreement”) of PIM Highland Holding LLC dated as of
March 10, 2011 between Seller and Buyer.
1.Interest. The Interest consists of all of Seller’s right, title and interest
in and to the Company.
2.    Purchase Price. The purchase price for the Interest shall be
$250,055,126.00 (the “Purchase Price”), payable as follows:
(a)    No later than one (1) business day after the execution of this Letter
Agreement and as a condition precedent to the effectiveness of this Letter
Agreement, Buyer shall deposit $10,002,205 (the “Deposit”) with Chicago Title
Insurance Company (the “Title Company”) who shall act as the escrow agent for
the Transaction. The Deposit shall be non-refundable to Buyer other than in the
event of (i) a default by Seller that is not cured within the cure period
provided in Section 7.8(g) of the LLC Agreement or (ii) a termination of this
Letter Agreement by Buyer pursuant to Section 10 of this Letter Agreement.
(b)    The balance of the Purchase Price shall be paid by wire transfer of
immediately available funds upon the closing of the transfer of title to the
Interest (the “Closing”).
3.    Closing. The parties shall conduct an escrow-style closing through the
Title Company. The Closing shall occur on a date selected by Buyer that is no
later than February 26, 2015 (the “Closing Date”). Buyer shall give Seller at
least five (5) days advance written notice of the Closing Date. At the Closing,
Seller and Buyer shall each execute and deliver an Assignment and Acceptance of
Membership Interest in the form attached hereto as Exhibit A. Buyer shall have
the option to




--------------------------------------------------------------------------------



extend the Closing Date (i) to March 30, 2015 by written notice to Seller given
on or before February 20, 2015.
4.    Responsibility for Costs; Prorations.
(a)    Closing costs shall be allocated between Buyer and Seller in accordance
with the provisions of Section 7.8(f) of the LLC Agreement.
(b)    There shall be no prorations.
5.    Seller’s Warranties. Seller hereby represents and warrants to Buyer that:
(a)    Subject to obtaining the approvals described in Section 11 below, Seller
is duly authorized and has full power and authority to execute and deliver this
Letter Agreement and to consummate the Transaction.
(b)    Seller is the legal and beneficial owner of the Interest and has good and
marketable title to the Interest, free and clear of any and all liens, claims,
equities, security interests, encumbrances, options, charges and restrictions of
any nature whatsoever except as may exist pursuant to the LLC Agreement.
(c)    Subject to obtaining the approvals described in Section 11 below, this
Letter Agreement and the provisions hereof are legal, valid and binding against
Seller in accordance with their terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency and other similar laws, by
any equitable principles affecting creditor's rights generally, and by the
discretion of courts in granting equitable remedies, regardless of whether such
enforceability is considered in a proceeding at law or in equity and regardless
of whether such limitations are derived from constitutions, statutes, judicial
decisions or otherwise.
(d)    No petition has been filed by Seller, nor has Seller received written
notice of any petition filed against Seller under the Federal Bankruptcy Code or
any similar laws.
(e)    Seller is not acting, directly or indirectly, for or on behalf of any
blocked or banned person, group, entity or nation pursuant to the Patriot Act.
6.    Buyer’s Warranties. Buyer hereby represents and warrants to Seller that:
(a)    Buyer is duly authorized and has full power and authority to execute and
deliver this Letter Agreement and to consummate the Transaction.
(b)    This Letter Agreement and the provisions hereof are legal, valid and
binding against Buyer in accordance with their terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency and other
similar laws, by any equitable principles affecting creditor's rights generally,
and by the discretion of courts in granting equitable remedies, regardless of
whether such enforceability is considered in a proceeding

2



--------------------------------------------------------------------------------



at law or in equity and regardless of whether such limitations are derived from
constitutions, statutes, judicial decisions or otherwise.
(c)    Buyer is not acting, directly or indirectly, for or on behalf of any
blocked or banned person, group, entity or nation pursuant to the Patriot Act.
7.    Releases. Buyer shall deliver to Seller at Closing full and unconditional
releases of the Seller and its Affiliates from all liability under that certain
Indemnity and Contribution Agreement. In addition, Buyer shall exercise
commercially reasonable efforts to obtain full and unconditional releases
(“Third Party Releases”) of the Seller and its Affiliates from the Joint and
Several Documents (as defined in the Indemnity and Contribution Agreement) and
all other direct or contingent debts, liabilities, obligations and claims
related to the Company and the Subsidiaries for which the Seller or its
Affiliates may be liable, including but not limited to, the matters listed on
Exhibit B hereto. If any Third Party Release is not available on commercially
reasonable terms, the Buyer shall indemnify and hold the Seller and its
Affiliates harmless from and against all debts, liabilities and obligations for
which the missing Third Party Release was being sought.
8.    Interest Sold “As- Is”. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 5 ABOVE, BUYER ACKNOWLEDGES THAT IT IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER BY SELLER, OR ANY SELLER AFFILIATE OR
ANY AGENT OR EMPLOYEE THEREOF REGARDING ANY OF THE INTEREST OR ANY COMPANY
ASSETS (INCLUDING, WITHOUT LIMITATION, PHYSICAL CONDITION, SUITABILITY FOR ANY
PARTICULAR PURPOSE, COMPLIANCE WITH LAWS [INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, OR THE ABSENCE OF HAZARDOUS SUBSTANCES THEREUPON]), AND
SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, EXCEPT FOR ANY LIMITED WARRANTIES CONTAINED IN SECTION 5
ABOVE. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5
ABOVE, BUYER SHALL ACCEPT THE INTEREST IN ITS "AS IS", "WHERE IS", "WITH ALL
FAULTS" CONDITION, AND SELLER HEREBY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, EXPRESS OR IMPLIED. BUYER ACKNOWLEDGES THAT
IT IS A SOPHISTICATED REAL ESTATE BUYER WHO HAS HERETOFORE HAD OPEN ACCESS TO,
AND SUFFICIENT TIME TO REVIEW, ALL INFORMATION, DOCUMENTS, AGREEMENTS, STUDIES
AND TESTS RELATING TO THE INTEREST AND THE COMPANY ASSETS THAT BUYER DEEMED OR
DEEMS NECESSARY TO REVIEW IN ITS SOLE DISCRETION, AND HAS CONDUCTED A COMPLETE
AND THOROUGH INSPECTION, ANALYSIS AND EVALUATION OF THE INTEREST AND THE COMPANY
ASSETS, INCLUDING BUT NOT LIMITED TO ENVIRONMENTAL TESTING. BUYER HEREBY
RELEASES SELLER AND ITS CONSTITUENT OWNERS, AND THEIR RESPECTIVE AGENTS AND
EMPLOYEES, FROM ANY AND ALL LIABILITY, RESPONSIBILITY, CLAIMS, DAMAGES, LOSSES
AND EXPENSES ARISING OUT OF OR RELATED TO THE CONDITION OF THE INTEREST AND THE
COMPANY ASSETS, EXCEPT FOR ANY LIABILITY OF SELLER EXPRESSLY SET

3



--------------------------------------------------------------------------------



FORTH HEREIN. BUYER HAS UNDERTAKEN SUCH INVESTIGATION AS BUYER DEEMED OR DEEMS
NECESSARY TO MAKE BUYER FULLY AWARE OF THE CONDITION OF THE INTEREST AND THE
COMPANY ASSETS AS WELL AS ALL FACTS, CIRCUMSTANCES AND INFORMATION WHICH MAY
AFFECT THE USE AND OPERATION OF THE COMPANY AND THE COMPANY ASSETS, AND BUYER
COVENANTS AND WARRANTS TO SELLER THAT BUYER HAS RELIED AND SHALL RELY, EXCEPT TO
THE EXTENT OF SELLER'S REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5
ABOVE, SOLELY ON BUYER'S OWN DUE DILIGENCE INVESTIGATION IN DETERMINING TO
PURCHASE THE INTEREST. THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE THE
CLOSING OR EARLIER TERMINATION OF THIS LETTER AGREEMENT.
9.    Remedies. If Seller defaults, Buyer’s sole remedy will be to sue Seller
for specific performance. If Buyer defaults, Seller’s sole remedy will be to
retain the Deposit as full liquidated damages for such default of Buyer, the
parties hereto acknowledging the difficulty of ascertaining the actual damages
in the event of such a default, that it is impossible more precisely to estimate
the damages to be suffered by Seller upon the Buyer’s default, that such payment
is intended not as a penalty, but as full liquidated damages and that such
amount constitutes a reasonable good faith estimate of the potential damages
arising therefrom, it being otherwise difficult or impossible to estimate such
actual damages.
10.    Refinancing. Buyer contemplates causing the Company to refinance the
existing indebtedness of the Company and its Subsidiaries at Closing (the
“Refinancing”). If having exercised good faith reasonable efforts Buyer is
unable to consummate the Refinancing on reasonable market terms, Buyer may
terminate this Letter Agreement by written notice to Seller (the “Termination
Notice”) given on or before the Closing Date (as it may be extended as provided
above), in which case the Deposit shall be returned to Buyer. The Refinancing
shall not close prior to the Closing. All costs associated with the Refinancing
shall be paid by Buyer. Buyer shall keep Seller reasonably informed of the
status of Buyer’s efforts to obtain the Refinancing. If the Closing does not
occur on or before January 29, 2015, Buyer authorizes Seller to exercise and
effectuate on behalf of the Company and its Subsidiaries the options to extend
the maturity date of the Wells Loan and Mezzanine Loans for one year. Buyer
shall cooperate on a timely basis with Seller in connection with any such
extension of the maturity date of the Wells Loan and Mezzanine Loans and take
all reasonable actions and provide all information and documents reasonably
requested to effectuate such extension. The provisions of this Section 10 shall
survive any termination of this Letter Agreement.
11.    Seller’s Corporate Approval. Seller’s obligations under this Letter
Agreement are contingent upon Seller obtaining the unconditional approval of
this Letter Agreement and the Transaction by the investment committee of
Prudential Real Estate Investors; provided, however, Seller shall be required to
exercise its right to terminate this Agreement as a result of the fact that it
is unable to obtain the approval referenced in this Section 11 no later than
December 15, 2014.
12.    Suspension of Exit Rights. From and after execution of this Letter
Agreement and until the earlier of delivery of a Termination Notice or the
Closing is consummated (or, if the Closing is

4



--------------------------------------------------------------------------------



not consummated due to a default, the expiration of any notice and cure period
for such default), Buyer’s and Seller’s right to sell its Entire Interest
pursuant to the terms of Section 7.2 of the LLC Agreement, to initiate a
“buy/sell” procedure pursuant to Section 7.3 of the LLC Agreement, to initiate
the procedures of Section 7.4 of the LLC Agreement and to initiate the sale
provisions of Section 7.5 of the LLC Agreement shall be suspended.
13.    Confidential Information. The parties acknowledge that the transaction
described herein is of a confidential nature and shall not be disclosed except
to consultants, lenders, advisors, investors and affiliates, or as required by
law or regulation of any governmental authority or self-regulatory organization
(i.e., NYSE, NASD). If Buyer or any affiliate thereof determines that it must
file a Form 8-K or make any other filing or disclosure required by law or
regulation of any governmental authority or self-regulatory organization, prior
to making such filing or disclosure, Buyer shall obtain Seller’s approval
thereof, which approval shall not be unreasonably withheld or delayed. No party
will make any public disclosure or press release regarding this Letter Agreement
or the Transaction without the written consent of the other party, which consent
shall not be unreasonably withheld.
14.    Governing Law. This Letter Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.
15.    Notices. Any notices or other communications under this Letter Agreement
shall be given in the manner provided in Section 12.2 of the LLC Agreement;
provided that the address for notices to Seller shall be:
If to Seller:    c/o Prudential Investment Management, Inc.
7 Giralda Farms
Madison, NJ 07940
Attention: Soultana Reigle
Telephone:    (973) 734 1335
Facsimile:    (973) 734 1550
and    c/o PREI Law Department
7 Giralda Farms
Madison, NJ 07940
Attention:    Joan N. Hayden, Esq.
Telephone:    (973) 683 1772
Facsimile:    (973) 683 1788

5



--------------------------------------------------------------------------------



with a simultaneous copy (which
shall not constitute notice) to:    DLA Piper LLP (US)
203 North LaSalle Street, Suite 1500
Chicago, Illinois 60601
Attention:    Peter B. Ross, Esq.
Telephone:    (312) 368 2178    
Facsimile:    (312) 630 7332


16.    Time of the Essence. Time is of the essence with respect to all dates and
time periods in this Letter Agreement.
17.    Counterparts; Electronic Signatures. This Letter Agreement may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.
Signatures to this Letter Agreement transmitted by electronic means shall be
valid and effective to bind the party so signing. Each party agrees to promptly
deliver an execution original to this Letter Agreement with its actual signature
to the other party, but a failure to do so shall not affect the enforceability
of this Letter Agreement.
18.    Survival. All agreements, representations, and warranties made by Seller
and Buyer herein shall survive the Closing.
19.    Third Parties. This Letter Agreement is for the sole and exclusive
benefit of the parties hereto and their respective successors and assigns, and
no third party is intended to or shall have any rights or benefits hereunder.
20.    Successors and Assigns. This Letter agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
21.    LLC Agreement. Nothing in this Letter Agreement shall be or be deemed to
be an amendment to the LLC Agreement or a waiver by either Seller or Buyer of
any rights under the LLC Agreement.
22.    Modifications. No change, modification or amendment shall be made to this
Letter Agreement unless set forth in writing and signed by all of the parties
affected thereby.
23.    Construction. This Letter Agreement shall not be construed more strictly
against one party than against the other, merely by virtue of the fact that it
may have been prepared primarily by counsel for one of the parties, it being
recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Letter Agreement.

6



--------------------------------------------------------------------------------





Very truly yours,


PRISA III INVESTMENTS, LLC, a Delaware limited liability company
By:
PRISA III REIT Operating LP, a Delaware limited partnership, its sole member

By:
PRISA III OP GP, LLC, a Delaware limited liability company, its general partner

By:
PRISA III Fund LP, a Delaware limited partnership, its manager

By:
PRISA III Fund GP, LLC, a Delaware limited liability company, its general
partner

By:
PRISA III Fund PIM, LLC, a Delaware limited liability company, its sole member

By:
Prudential Investment Management, Inc., a Delaware corporation, its sole member

By:

Name: ______________________
Title: _______________________







AGREED TO AND ACCEPTED:
ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
a Delaware limited partnership


By:    Ashford OP General Partner LLC,
a Delaware limited liability company, its general partner


By:                         
Name:                     
Title:                         
Date:             ,

7



--------------------------------------------------------------------------------



Exhibit A
Assignment


ASSIGNMENT AND ACCEPTANCE OF MEMBERSHIP INTEREST
This ASSIGNMENT AND ACCEPTANCE OF MEMBERSHIP INTEREST (this “Assignment”) is
made as of January ___, 2015, by and between PRISA III INVESTMENTS, LLC, a
Delaware limited liability company (“Assignor”), and ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a Delaware limited partnership (“Assignee”).
R E C I T A L S
WHEREAS, Assignor is a member in PIM Highland Holding LLC, a Delaware limited
liability company (the “Company”), which Company is governed by that certain
Limited Liability Company Agreement of PIM Highland Holding LLC dated March 10,
2011 (the “Operating Agreement”); and
WHEREAS, Assignor has agreed to sell to Assignee, and Assignee has agreed to
purchase from Assignor, all of Assignor’s right, title and interest in and to
the Company (the “Interest”).
NOW, THEREFORE, for and in consideration of One Hundred and No/100 Dollars
($100.00), the mutual agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the undersigned represent, warrant,
covenant and agree as follows:
1.    Incorporation by Reference. The foregoing recitals shall be incorporated
into and considered to be a part of this Assignment.
2.    Assignment/Acceptance of Interest.
(a)    Assignor by these presents, hereby sells, assigns and transfers to
Assignee and its successors and assigns, the Interest, free and clear of all
liens and encumbrances.
(b)    Assignee hereby accepts the assignment of the Interest assigned to such
entity as provided above, and assumes all of Assignor's obligations under the
Operating Agreement with respect to the Interest.
(c)    Assignor automatically without any further action by the parties
withdraws as a member of the Company and, upon the execution of this Agreement,
Assignor will cease to be a member of the Company.
(d)    The assignment and withdrawal by Assignor, and the acceptance and
assumption by Assignee provided herein, are effective as of the date hereof.

8



--------------------------------------------------------------------------------



(e)    Assignor and Assignee agree that the assignment and assumption of the
Interest and the cessation of Assignor as a member of the Company will not
dissolve the Company and that the business of Company will continue without
dissolution.
(f)    Notwithstanding any provision in the Operating Agreement to the contrary,
Assignee shall be, and hereby is, admitted to the Company as a substitute
member, in substitution for Assignor.
(g)    Assignor automatically without any further action by the parties resigns
any position that Assignor and its designees may have as an officer, manager or
member of the board or executive committee of the Company.
3.    Representations and Warranties of Assignor. Assignor hereby represents and
warrants that:
(a)    Assignor is duly authorized and has full power and authority to execute
and deliver this Assignment and consummate the transactions contemplated by this
Assignment.
(b)    Assignor is the legal and beneficial owner of the Interest and has good
and marketable title to the Interest, free and clear of any and all liens,
claims, equities, security interests, encumbrances, options, charges and
restrictions of any nature whatsoever except as may exist pursuant to the
Operating Agreement.
(c)    This Assignment and the provisions hereof are legal, valid and binding
against Assignor in accordance with their terms, except to the extend that
enforceability may be limited by applicable bankruptcy, insolvency and other
similar laws, by any equitable principles affecting creditor's rights generally,
and by the discretion of courts in granting equitable remedies, regardless of
whether such enforceability is considered in a proceeding at law or in equity
and regardless of whether such limitations are derived from constitutions,
statutes, judicial decisions or otherwise.
4.    Representations and Warranties of Assignee. Assignee hereby represents and
warrants that:
(a)    Assignee is duly authorized and has full power and authority to execute
and deliver this Assignment and consummate the transactions contemplated by this
Assignment.
(b)    This Assignment and the provisions hereof are legal, valid and binding
against Assignee in accordance with their terms, except to the extend that
enforceability may be limited by applicable bankruptcy, insolvency and other
similar laws, by any equitable principles affecting creditor's rights generally,
and by the discretion of courts in granting equitable remedies, regardless of
whether such enforceability is considered in a proceeding at law or in equity
and regardless of whether such limitations are derived from constitutions,
statutes, judicial decisions or otherwise.

9



--------------------------------------------------------------------------------



5.    Indemnifications Concerning Representations and Warranties. The
representations and warranties set forth in Sections 4 and 5 of this Assignment
shall survive the date of this Assignment. Each party making representations and
warranties in such Sections (the “Indemnitor”) agrees to indemnify, defend and
hold the other party to this Assignment, and its shareholders, officers,
directors, members, managers, partners, employees, heirs, executors,
administrators, personal representatives, successors and assigns (the
“Indemnitees”) harmless from and against any and all loss, cost, damage,
liability or expense (including without limitation attorneys' fees, court costs
and litigation expenses) which the Indemnitees may suffer, sustain or incur as a
result of, arising under or in connection with any inaccuracy or breach of any
representation or warranty of the Indemnitor contained in this Assignment.
6.    Tax Matters. Assignee shall cause the Company to prepare and file its 2014
and 2015 federal income tax returns as required by the Operating Agreement,
which returns shall be subject to the review and approval of Assignor. The 2015
federal income tax return shall report Assignor’s distributive share of the
Company’ income, gain, loss, and deduction for its 2015 taxable year on the
basis of an interim closing of the Company’ books as of the close of business on
the date hereof rather than on the basis of a proration of such items for the
entire taxable year. Assignor shall not be allocated a distributive share of any
items of income, credits, deductions or losses from the Company for any period
subsequent to the date hereof.
7.    Further Acts. Each party agrees to do such further acts and execute,
deliver, file and record such further documents and instruments as may be
necessary or advisable to effectuate, evidence and record the transactions
contemplated by this Assignment, including but not limited to any amendment to
or restatement of the Operating Agreement, any amendment to or restatement of
the certificate of formation of the Company, any documents or instruments
required to assign and transfer the Interest and any other public filings or
recordings to the extent necessary to correct any statements therein that are no
longer accurate by reason of the transactions pursuant to this Assignment.
8.    Survival. All agreements, representations, and warranties made by Assignor
herein shall survive the date of this Assignment and shall be deemed to be
material and to have been relied upon by Assignee. All agreements,
representations, and warranties made by the Assignee herein shall survive the
date of this Assignment and shall be deemed to be material and to have been
relied upon by Assignor.
9.    Third Parties. This Assignment is for the sole and exclusive benefit of
the parties hereto and their respective successors and assigns, and no third
party is intended to or shall have any rights or benefits hereunder.
10.    Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
11.    Modifications. No change, modification or amendment shall be made to this
Assignment unless set forth in writing and signed by all of the parties affected
thereby.

10



--------------------------------------------------------------------------------



12.    Severability. If any provision of this Assignment or the application of
such provision to any person or circumstance shall be held invalid, the
remainder of this Assignment, or the application of such provision to persons or
circumstances, other than those as to which it is held invalid, shall not be
affected.
13.    Applicable Law. This Assignment shall be governed by the laws of the
State of Delaware.
14.    Recitals; Headings; Construction. The headings in this Assignment are
inserted for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Assignment or any provision. Wherever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of any noun or pronoun shall include the plural and vice
versa.
15.    Counterparts. This Assignment may be executed in multiple counterparts
with separate signature pages, each such counterpart shall be considered an
original, but all of which together shall constitute one and the same
instrument. Signed counterparts of this Agreement may be delivered by facsimile,
portable document format or other electronic means.


[Remainder of this Page Intentionally Left Blank – Signature Page To Follow]



11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Assignment and Acceptance
of Membership Interest as of the date first set forth above.
ASSIGNOR:
PRISA III INVESTMENTS, LLC, a Delaware limited liability company
By:
PRISA III REIT Operating LP, a Delaware limited partnership, its sole member

By:
PRISA III OP GP, LLC, a Delaware limited liability company, its general partner

By:
PRISA III Fund LP, a Delaware limited partnership, its manager

By:
PRISA III Fund GP, LLC, a Delaware limited liability company, its general
partner

By:
PRISA III Fund PIM, LLC, a Delaware limited liability company, its sole member

By:
Prudential Investment Management, Inc., a Delaware corporation, its sole member

By:
____________________________
Name: ______________________
Title: _______________________

ASSIGNEE:
ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
a Delaware limited partnership


By:    Ashford OP General Partner LLC,
a Delaware limited liability company, its general partner


By:                         
Name:                     
Title:                         





12



--------------------------------------------------------------------------------



Exhibit B
Obligations to be Released


Release
Release and Indemnity Agreement by and among Wells Fargo Bank, National
Association, Barclays Capital Real Estate Inc., BRE/HH Acquisitions L.L.C.,
Barclays
Capital Real Estate Finance, Inc., GSRE III, Ltd., PIM Ashford Mezz 4 LLC,
GSREA,
LLC, Blackjack Mezz 5 PRISA III LLC, PIM Ashford Subsidiary II, LLC, Mortgage
Borrower (as defined therein), Junior Borrowers (as defined therein), Additional
Non-
Acquired Parties and Additional Acquired Parties, as defined therein, PIM
Highland
Holding LLC, Blackjack Investor, LLC, Blackjack Holdings, LLC, JER Real Estate
Partners IV, LP, JER Real Estate Qualified Partners IV, L.P., Blackjack
Portfolio I JV
LLC, Blackjack Portfolio I Realty, Inc., Blackjack Portfolio II JV LLC, JER
Financial
Products IV, LLC, Highland Hospitality L.P., Original Existing Mortgage Debt
Borrower
(as defined therein), Maryland Owner (as defined therein), Ashford Hospitality
Limited
Partnership and PRISA III REIT Operating LP.


Wells/Barclays Mortgage Loan
Guaranty and Indemnity Agreement by Ashford Hospitality Limited Partnership and
PRISA III REIT Operating LP, in favor of Wells Fargo Bank, National Association
and
Barclays Capital Real Estate Inc. dated March 10, 2011


Mezzanine 1 Loan
Guaranty and Indemnity Agreement by Ashford Hospitality Limited Partnership and
PRISA III REIT Operating LP, in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011


Mezzanine 2 Loan
Guaranty and Indemnity Agreement by Ashford Hospitality Limited Partnership and
PRISA III REIT Operating LP, in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011


Mezzanine 3 Loan
Guaranty and Indemnity Agreement by Ashford Hospitality Limited Partnership and
PRISA III REIT Operating LP, in favor of BRE/HH Acquisitions L.L.C. and Barclays
Capital Real Estate Finance Inc. dated March 10, 2011


Mezzanine 4 Loan
Guaranty and Indemnity Agreement by Ashford Hospitality Limited Partnership and
PRISA III REIT Operating LP, in favor of GSRE III, Ltd. dated March 10, 2011


Portsmouth Renaissance Hotel and Conference Center
Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor
of Marriott International, Inc. dated March 10, 2011



13



--------------------------------------------------------------------------------





Sugar Land Marriott Town Square Hotel and Conference Center
Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor
of Marriott International, Inc. dated March 10, 2011


Plaza San Antonio Marriott
Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor
of Marriott International, Inc. dated March 10, 2011


Omaha Marriott
Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor
of Marriott International, Inc. dated March 10, 2011


Renaissance Palm Springs Hotel
Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor
of Marriott International, Inc. dated March 10, 2011


Tampa Residence Inn Downtown
Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor
of Marriott International, Inc. dated March 10, 2011


Courtyard Savannah Historic District
Guaranty by Ashford Hospitality Trust, Inc. and PRISA III REIT Operating LP, in
favor
of Marriott International, Inc. dated March 10, 2011


Mortgage Loan Secured by Hilton Boston Back Bay
Guaranty of Recourse Obligations of Borrower by Ashford Hospitality Limited
Partnership and PRISA III REIT Operating LP, in favor of Morgan Stanley Mortgage
Capital Holdings LLC dated December 17, 2012


Environmental Indemnity Agreement by PIM Boston Back Bay LLC, PIM TRS Boston
Back Bay LLC, Ashford Hospitality Limited Partnership and PRISA III REIT
Operating LP, in favor of Morgan Stanley Mortgage Capital Holdings LLC dated
December 17, 2012


Mortgage Loan Secured by Nashville-Princeton
Guaranty of Recourse Obligations of Borrower by Ashford Hospitality Limited
Partnership and PRISA III REIT Operating LP, in favor of Morgan Stanley Mortgage
Capital Holdings LLC dated December 27, 2012


Environmental Indemnity Agreement by HH Princeton LLC, PIM Nashville LLC, HHC
TRS Princeton LLC, PIM TRS Nashville LLC, Ashford Hospitality Limited
Partnership and PRISA III REIT Operating LP, in favor of Morgan Stanley Mortgage
Capital Holdings LLC dated December 27, 2012





14

